DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, 14 and 19 are objected to because of the following informalities:  the claim recites, the abbreviation “RDMA”.  The abbreviation need to be defined at least where it is mentioned for the first time.
Claims 2-9, 11-13, 15-18, and 20-21, the claims are objected for the same reasons as the above and based on their dependencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US 2022/0092021 A1) in view of Banavalikar (US 10,177,936 B2).
Regarding claim 1, Cherian discloses a method of data networking, the method comprising: 2receiving, at an ingress switch (185) and from a host machine (1030) executing a plurality of compute 3instances for a plurality of tenants (105-110), a first Layer-2 RDMA packet for a first tenant (105) among the 4plurality of tenants (fig. 1; paragraph [0037]; [0039]; and so on, first Layer-2 RDMA packet is received); 5converting the first Layer-2 RDMA packet to a first Layer-3 encapsulated packet having 6at least one header (figs. 1-7; paragraph [0007]-[0008]; [0029]-[0032]; [0040]; [0046]; [0063]; [0075]; [0082]-[0085]; and etc., converting or modifying the Layer-2 RDMA packet by encapsulating a first Layer-3 packet); and 7forwarding the first Layer-3 encapsulated packet to a switch fabric (figs, 1-7; paragraph [0029]-[0032]; [0040]; [0046]; [0063]; [0075]; [0082]-[0085]; and etc., describing the transmission of the encapsulated packet to a switch), 8wherein the first Layer-2 RDMA packet includes a virtual local area network (VLAN) 9tag and a quality-of-service (QoS) data field (paragraph [0055]-[0056]; [0084]; [0088], explaining that the Layer-2 RDMA packet VLAN tag and QoS or lossless and/or DSCP), and 10wherein the converting includes adding the at least one header to the first Layer-2 RDMA 11packet (paragraph [0030]-[0032]; [0053]-[0059]; [0063]; [0074]-[0075]; [0078]; [0082]-[0085]; [0088]; [0090]-[0091]; [0094]; [0096]-[0097]; [0109]; [0111]; [0114]; and so on, illustrating the header for the Layer-2 RDMA packet is included), the at least one header including: 12a virtual network identifier (paragraph [0074]), and 13a QoS value (paragraph [0056], explaining the inclusion of VNI and the QoS or lossless and/or DSCP).
Cherian doesn’t explicitly disclose the virtual network identifier is based on information from the VLAN tag, and the QoS value is based on information from the QoS data field.  
Banavalikar teaches the virtual network identifier is based on information from the VLAN tag, and the QoS value is based on information from the QoS data field (col. 8, line 59-col. 9, line 16; col. 11, line 42-col. 12, line 11; col. 13, lines 48-67; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the virtual network identifier is based on information from the VLAN tag, and the QoS value is based on information from the QoS data field as taught by Banavalikar into Cherian in order to improve efficiency, security and quality of communication.
Regarding claim 14 and 19, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding system and non-transitory computer-readable medium, and the rejection to claim 1 is applied hereto.
Regarding claim 16, Cherian further discloses comprising: 2at an egress switch, receiving the first Layer-3 encapsulated packet (fig. 1; paragraph [0046]; and etc.); 3decapsulating the first Layer-3 encapsulated packet to obtain the first Layer-2 RDMA 4packet (fig. 1; paragraph [0047]); and 5based on the VLAN tag of the first Layer-2 RDMA packet, forwarding the first Layer-2 6RDMA packet to a first compute instance (fig. 1; paragraph [0047]-[0048]; [0055]-[0056]).
Regarding claim ORC2133426-US-NP (IaaS #205)1048 and 20, Cherian discloses wherein the QoS value is a Differentiated Services Code Point (DSCP) field of an outer IP header of the first Layer-3 encapsulated packet, 3and 4wherein the converting includes copying a DSCP field of an IP header of the first Layer-2 5RDMA packet to the DSCP field of the outer IP header of the first Layer-3 encapsulated packet (paragraph [0056]).  
Regarding claim 19, Cherian discloses wherein the first Layer-3 encapsulated packet is 2a Virtual Extensible Local Area Network (VxLAN) packet, and 3wherein the virtual network identifier is a Virtual Network Identifier (VNI) of a VxLAN 4header of the first Layer-3-encapsulated packet (paragraph [0029]-[0031]; [0046]; [0073]-[0074]; [0084]-[0085]; [0087]; [0090]; and etc.).  
Regarding claim 121, Cherian discloses wherein the first 2 Layer-2 RDMA packet is a RoCEv2 packet (e.g. paragraph [0056]-[0059]; and so on).
Claim 2, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Banavalikar, and further in view of Ghanwani et al. (US 2012/0063316 A1).
Regarding claim 12 and 15, as applied above, Cherian discloses comprising fabric switch (figs. 1). However, the modified communication Cherian doesn’t disclose comprising, at an intermediate switch of 2the switch fabric and in response to an indication of congestion, modifying a congestion 3notification data field of the at least one header of the first Layer-3 encapsulated packet.  
Ghanwani teaches comprising, at an intermediate switch of 2the switch fabric and in response to an indication of congestion, modifying a congestion 3notification data field of the at least one header of the first Layer-3 encapsulated packet (paragraph [0007]; [0047]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising, at an intermediate switch of 2the switch fabric and in response to an indication of congestion, modifying a congestion 3notification data field of the at least one header of the first Layer-3 encapsulated packet as taught by Ghanwani into the modified communication of Cherian in order to reduce delay and congestion.
Regarding claim 17, as applied above, Cherian discloses at least one header of 3the first Layer-3 encapsulated packet. However, the modified communication Cherian doesn’t disclose comprising, based on information in a congestion notification data field of the at least one header of 3the first Layer-3 encapsulated packet, setting a value of a congestion notification data field of the 4 first Layer-2 RDMA packet.  
Ghanwani teaches based on information in a congestion notification data field of the at least one header of 3the first Layer-3 encapsulated packet, setting a value of a congestion notification data field of the first Layer-2 RDMA packet (paragraph [0007]-[0008]; [0010]; [0013]-[0015]; [0032]; [0034]; [0038]-[0043]; [0047]-[0050]; [0057]; [0075]-[0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use based on information in a congestion notification data field of the at least one header of 3the first Layer-3 encapsulated packet, setting a value of a congestion notification data field of the 4 first Layer-2 RDMA packet as taught by Ghanwani into the modified communication of Cherian in order to reduce delay and congestion.
Claim 3, 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Banavalikar, and further in view of Chin et al. (US 10,887,131 B1).
Regarding claim 13 and 16, Cherian further discloses comprising: 2at the ingress switch, receiving a second Layer-2 RDMA packet which includes a VLAN 3tag and a QoS data field (fig. 1; paragraph [0055]-[0056]); 4converting the second Layer-2 RDMA packet to a second Layer-3 encapsulated packet 5having at least one header (figs. 1-7; paragraph [0007]-[0008]; [0029]-[0032]; [0040]; [0046]; [0063]; [0075]; [0082]-[0085]; and etc.); and 6forwarding the second Layer-3 encapsulated packet to the switch fabric (figs, 1-7; paragraph [0029]-[0032]; [0040]; [0046]; [0063]; [0075]; [0082]-[0085]; and etc.).
The modified communication of Cherian doesn’t explicitly disclose 7wherein the VLAN tag of the second Layer-2 RDMA packet indicates a different VLAN 8than the VLAN tag of the first Layer-2 RDMA packet does. 
Chin teaches wherein the VLAN tag of the second Layer-2 RDMA packet indicates a different VLAN 8than the VLAN tag of the first Layer-2 RDMA packet does (col. 1, lines 33-55; col. 6, lines 4-23; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the VLAN tag of the second Layer-2 RDMA packet indicates a different VLAN 8than the VLAN tag of the first Layer-2 RDMA packet does as taught by Chin into the modified communication of Cherian in order to reduce dropping or error of packets.
Regarding claim 15 and 18, Cherian further discloses comprising: 2at an egress switch, receiving the first Layer-3 encapsulated packet (fig. 1; paragraph [0046]; and etc.); 3decapsulating the first Layer-3 encapsulated packet to obtain the first Layer-2 RDMA 4packet (fig. 1; paragraph [0047]); and 5based on the VLAN tag of the first Layer-2 RDMA packet, forwarding the first Layer-2 6RDMA packet to a first compute instance (fig. 1; paragraph [0047]-[0048]; [0055]-[0056]); 7at the egress switch, receiving the second Layer-3 encapsulated packet (figs. 1-7; paragraph [0086]-[0088]; [0055]-[0056]; [0007]-[0008]; [0032]; [0040]; and so on); 8decapsulating the second Layer-3 encapsulated packet to obtain the second Layer-2 9RDMA packet (fig. 1; paragraph [0047]; [0040]).
Cherian doesn’t explicitly disclose 10based on the VLAN tag of the second Layer-2 RDMA packet, forwarding the second 11Layer-2 RDMA packet to a second compute instance that is different than the first compute 12instance.
Chin teaches based on the VLAN tag of the second Layer-2 RDMA packet, forwarding the second 11Layer-2 RDMA packet to a second compute instance that is different than the first compute 12instance (col. 1, lines 33-55; col. 6, lines 4-23; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use based on the VLAN tag of the second Layer-2 RDMA packet, forwarding the second 11Layer-2 RDMA packet to a second compute instance that is different than the first compute 12instance as taught by Chin into the modified communication of Cherian in order to reduce dropping or error of packets.
Claim 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Banavalikar, Chin, and further in view of Assarpour et al. (US 8,824,293 B2).
Regarding claim 14 and 17, the modified communication of Cherian switch fabric. However, the modified communication of Cherian doesn’t disclose comprising, at an intermediate switch of the switch fabric: ORC2133426-US-NP (IaaS #205)103 based on the QoS value of the at least one header of the first Layer-3 encapsulated  packet, queuing the first Layer-3 encapsulated packet in a first queue of the intermediate switch; 5and 6based on the QoS value of the at least one header of the second Layer-3 encapsulated 7packet, queuing the second Layer-3 encapsulated packet in a second queue of the intermediate 8switch that is different than the first queue.  
Assarpour teaches comprising, at an intermediate switch of the switch fabric: ORC2133426-US-NP (IaaS #205)103 based on the QoS value of the at least one header of the first Layer-3 encapsulated  packet, queuing the first Layer-3 encapsulated packet in a first queue of the intermediate switch; 5and 6based on the QoS value of the at least one header of the second Layer-3 encapsulated 7packet, queuing the second Layer-3 encapsulated packet in a second queue of the intermediate 8switch that is different than the first queue (col. 1, lines 40-60; col. 2, lines 13-27, 48-61; col. 3, lines 32-47; col. 4, lines 24-36; col. 8, lines 8-48; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising, at an intermediate switch of the switch fabric: ORC2133426-US-NP (IaaS #205)103 based on the QoS value of the at least one header of the first Layer-3 encapsulated  packet, queuing the first Layer-3 encapsulated packet in a first queue of the intermediate switch; 5and 6based on the QoS value of the at least one header of the second Layer-3 encapsulated 7packet, queuing the second Layer-3 encapsulated packet in a second queue of the intermediate 8switch that is different than the first queue as taught by Assarpour into the modified communication of Cherian in order to reduce congestion and overflowing.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Ghanwani.
Regarding claim 110, Cherian discloses a method of data networking, the method comprising: 2at an egress switch, receiving a first Layer-3 encapsulated packet (fig. 1; paragraph [0046]; and etc.); 3decapsulating the first Layer-3 encapsulated packet to obtain a first Layer-2 RDMA 4packet (fig. 1; paragraph [0047]; [0040]); based on a VLAN tag of the first Layer-2 RDMA packet, 9forwarding the first Layer-2 RDMA packet to a first compute instance executing on a host 10machine, wherein the first compute instance is among a plurality of compute instances executing 11on the host machine (fig. 1; [0037]-[0038]; [0044]-[0048]; .
Cherian doesn’t disclose 5based on information from a congestion notification data field of the at least one header 6of the first Layer-3 encapsulated packet, setting a value of a congestion notification data field of 7the first Layer-2 RDMA packet; and the forwarding of the first layer-2 RDMA packet is 8subsequent to the setting, and based on a VLAN tag of the first Layer-2 RDMA packet9.  
Ghanwani into based on information from a congestion notification data field of the at least one header 6of the first Layer-3 encapsulated packet, setting a value of a congestion notification data field of 7the first Layer-2 RDMA packet (paragraph [0007]-[0008]; [0010]; [0013]-[0015]; [0032]; [0034]; [0038]; [0041]-[0042]; [0047]-[0048]; [0057]; [0065]; and so on); and 8 the forwarding of the first layer-2 RDMA packet is 8subsequent to the setting, and based on a VLAN tag of the first Layer-2 RDMA packet (paragraph [0007]-[0008]; [0010]; [0013]-[0015]; [0032]; [0034]; [0038]-[0043]; [0047]-[0050]; [0057]; [0067]; [0075]-[0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use based on information from a congestion notification data field of the at least one header 6of the first Layer-3 encapsulated packet, setting a value of a congestion notification data field of 7the first Layer-2 RDMA packet; and 8 the forwarding of the first layer-2 RDMA packet is 8subsequent to the setting, and based on a VLAN tag of the first Layer-2 RDMA packet as taught by Ghanwani into the modified communication of Cherian in order to reduce delay and congestion.
Regarding claim 113, as applied above, Cherian discloses first Layer-2 RDMA packet. However, Cherian doesn’t disclose wherein the method further comprises 2receiving, from the first compute instance, a congestion notification packet that is directed to a 3source address of the first Layer-2 RDMA packet.  
Ghanwani into wherein the method further comprises 2receiving, from the first compute instance, a congestion notification packet that is directed to a 3source address of the first Layer-2 RDMA packet (paragraph [0007]-[0008]; [0010]; [0013]-[0015]; [0032]; [0034]; [0038]; [0041]-[0042]; [0047]-[0048]; [0057]; [0065]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the method further comprises 2receiving, from the first compute instance, a congestion notification packet that is directed to a 3source address of the first Layer-2 RDMA packet as taught by Ghanwani into the modified communication of Cherian in order to reduce delay and congestion.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Ghanwani, and further in view of Chin.
Regarding claim 111, as applied above, Cherian discloses comprising: at the egress switch, receiving the second Layer-3 encapsulated packet (figs. 1-7; paragraph [0086]-[0088]; [0055]-[0056]; [0007]-[0008]; [0032]; [0040]; and so on); 8decapsulating the second Layer-3 encapsulated packet to obtain the second Layer-2 9RDMA packet (fig. 1; paragraph [0047]; [0040]). However, Cherian doesn’t explicitly disclose 10based on the VLAN tag of the second Layer-2 RDMA packet, forwarding the second 11Layer-2 RDMA packet to a second compute instance that is different than the first compute 12instance.
Chin teaches based on the VLAN tag of the second Layer-2 RDMA packet, forwarding the second 11Layer-2 RDMA packet to a second compute instance that is different than the first compute 12instance (col. 1, lines 33-55; col. 6, lines 4-23; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use based on the VLAN tag of the second Layer-2 RDMA packet, forwarding the second 11Layer-2 RDMA packet to a second compute instance that is different than the first compute 12instance as taught by Chin into the modified communication of Cherian in order to reduce dropping or error of packets.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Ghanwani, and further in view of Assarpour.
Regarding claim 112, the modified communication of Cherian switch fabric. However, the modified communication of Cherian doesn’t disclose comprising, at the egress switch: based on a quality-of-service (QoS) value of an outer header of the first Layer-3 3encapsulated packet, queuing the first Layer-3 encapsulated packet in a first queue of the egress 4switch; and 5based on a QoS value of an outer header of the second Layer-3 encapsulated packet, 6queuing the second Layer-3 encapsulated packet in a second queue of the egress switch that is 7different than the first queue.  
Assarpour teaches comprising, at the egress switch: based on a quality-of-service (QoS) value of an outer header of the first Layer-3 3encapsulated packet, queuing the first Layer-3 encapsulated packet in a first queue of the egress 4switch; 5and 6based on a QoS value of an outer header of the second Layer-3 encapsulated packet, 6queuing the second Layer-3 encapsulated packet in a second queue of the egress switch that is 7different than the first queue (col. 1, lines 40-60; col. 2, lines 13-27, 48-61; col. 3, lines 32-47; col. 4, lines 24-36; col. 8, lines 8-48; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising, at the egress switch: based on a quality-of-service (QoS) value of an outer header of the first Layer-3 3encapsulated packet, queuing the first Layer-3 encapsulated packet in a first queue of the egress 4switch; and 5based on a QoS value of an outer header of the second Layer-3 encapsulated packet, 6queuing the second Layer-3 encapsulated packet in a second queue of the egress switch that is 7different than the first queue as taught by Assarpour into the modified communication of Cherian in order to reduce congestion and overflowing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461